FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingFebruary 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors and Persons Discharging Managerial Responsibility GlaxoSmithKline Performance Share Plan Sale of shares to meet tax liabilities The table below sets out changes in the interests of a Director and Persons Discharging Managerial Responsibility (PDMR) in the Ordinary shares of GlaxoSmithKline plc arising from the sale of Ordinary shares at a price of £14.05 per Ordinary share on 20 February 2012 to meet tax liabilities following the vesting of awards granted under the GlaxoSmithKline 2009 Performance Share Plan (PSP). Number of Ordinary shares sold to meet tax liabilities following the vesting of a PSP award Sir Andrew Witty* Mr S M Bicknell Mr J M Clarke Mr M Dunoyer Mr E Gray Mr D S Redfern Ms C Thomas Mr P Thomson Mr P Vallance Mrs V Whyte * Denotes an Executive Director The table below sets out changes in the interests of a Director and PDMRs in the American Depositary Shares (ADS) of GlaxoSmithKline plc on 22 February 2012 arising from the withholding of ADSs at a price of $44.88 per ADS, the closing price on 17 February 2012, to meet tax liabilities following the vesting of awards granted under the PSP. Number of ADSs withheld to meet tax liabilities following the vesting of a PSP award Dr M Slaoui* Ms D Connelly Mr W C Louv Dr D Pulman Mr D Troy * Denotes an Executive Director The Company, Directors and PDMRs were advised of these transactions on 23 February 2012. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 23 February 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 23,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
